Matter of Diaz v Venettozzi (2017 NY Slip Op 08772)





Matter of Diaz v Venettozzi


2017 NY Slip Op 08772


Decided on December 14, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 14, 2017

524639

[*1]In the Matter of DANNY DIAZ, Petitioner,
vDONALD VENETTOZZI, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: October 24, 2017

Before: McCarthy, J.P., Lynch, Clark, Rumsey and Pritzker, JJ.


Danny Diaz, Attica, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. In view of this, petitioner has been granted all the relief to
which he is entitled, and the petition must be dismissed as moot (see Matter of Nichols v Kirkpatrick, 153 AD3d 1007, 1007 [2017]; Matter of Sheard v Annucci, 153 AD3d 1008, 1008 [2017).
McCarthy, J.P., Lynch, Clark, Rumsey and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.